Citation Nr: 0419994	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  97-33 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his sister


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  Evidence of record indicates the veteran served in 
Vietnam.  

Procedural history

The Board denied service connection for PTSD in a decision 
dated in August 1986.  In October 1997, the veteran applied 
to reopen the claim, which request was denied by the RO.  
This appeal followed.  In a decision dated in January 1999, 
the Board concluded that subsequent to its August 1986 
decision, new and material evidence had been added to the 
record; the Board accordingly reopened the claim.  The Board 
remanded the claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for additional 
development and readjudication on a de novo basis.  The RO 
completed the requested development, and in a supplemental 
statement of the case dated in June 2002 notified the veteran 
of the continued denial of service connection for PTSD.  The 
case was then returned to the Board for further appellate 
proceedings.  

In a decision dated in September 2002, the Board denied 
entitlement to service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the case was 
pending at the Court, the parties filed a Joint Motion for 
Remand (the Joint Motion) in July 2003.  Based on the Joint 
Motion, an Order of the Court dated in July 2003 vacated the 
Board's September 2002 decision and remanded the case to the 
Board for readjudication consistent with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

Other matters

In a statement which was dated in late September 2002 and 
received at the RO in December 2002, the veteran stated that 
he wanted to reopen his claims for "mental disability and 
gastrointestinal problems and for any other benifits [sic] 
which I may be entitled."  

Review of the record shows that the Board denied entitlement 
to service connection for gastroenteritis with dehydration 
and duodenal ulcer in a decision dated in January 1983.  
Further, in a decision dated in January 1999 the Board 
concluded that evidence presented subsequent the January 1983 
Board decision was not new and material new and material and 
that the veteran's claim for service connection for a 
gastrointestinal disorder, to include gastroenteritis and a 
history of dehydration, duodenal ulcer and anemia was not 
reopened.  

The record also shows that in a decision dated in March 1984 
the Board denied entitlement to acquired psychiatric 
disability other than PTSD.  

The Board therefore refers the matters of whether new and 
material evidence has been presented to reopen claims of 
entitlement to service connection for gastrointestinal 
disability and psychiatric disability other than PTSD to the 
RO for appropriate action.  

With respect to the veteran's statement concerning "any 
other benifits [sic] which I may be entitled" he is advised 
that he must identify the benefits he seeks.  
See 38 C.F.R. § 3.155 (a) (2003). 
 

REMAND

The July 2003 Joint Motion indicates that the information in 
the January 1999 Board remand and the February 1999 letter 
sent to the veteran requesting he provide specific 
information about his claimed PTSD stressors did not satisfy 
the requirement under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
that the notice indicate which portion of any information or 
evidence necessary to substantiate the claim would be 
provided by the claimant and which portion must be provided 
by VA.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [when VA 
receives substantially complete application for benefits, it 
has an obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim]; 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

Since the issuance of the Charles decision, the Court has 
repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the specific 
claim that was the subject of the appealed Board decision.  
It is clear from these judicial rulings that providing a 
claimant with general VCAA notice, e.g., advising the 
claimant of the general provisions under the law and 
regulations governing entitlement to service connection, as 
was done in this case for service connection for PTSD, will 
not satisfy the VCAA, as interpreted by the Court.

The January 1999 remand language and the February 1999 RO 
letter mentioned above do not show that the veteran was given 
explicit notice of the evidence then needed to substantiate 
his claim nor did those documents notify him explicitly of 
division of responsibilities between him and the VA in 
obtaining evidence necessary to substantiate his PTSD service 
connection claim.  See Quartuccio, supra.  Because the Board 
cannot rectify this deficiency on its own, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), this matter must be remanded for 
further development.  On remand, the agency of original 
jurisdiction should ensure that the veteran is advised of the 
evidence he is responsible for obtaining in support of his 
claim on appeal and should also ensure that he is advised of 
VA's responsibilities to assist him in this matter.

In addition to the foregoing, the Board notes that in a 
December 2003 letter, which was received at the Board in 
January 2004, the veteran's attorney requested that the 
veteran be provided a videoconference hearing with a member 
of the Board.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must ensure that the veteran is 
provided with written notice of the 
evidence not currently of record that is 
necessary to substantiate his claim for 
service connection for PTSD.  VBA must 
also provide written notice to the 
veteran of the information and evidence 
he is expected to provide in support of 
his appeal and the evidence, if any, that 
VBA will obtain for him.  

2.  In addition, after providing such 
notice VBA should make appropriate 
arrangements to schedule the veteran for 
a videoconference hearing with a Veterans 
Law Judge.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




